            Case 1:20-cv-03031-RCL Document 12 Filed 11/20/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                  )
 AMERICAN CIVIL LIBERTIES UNION                   )
 et al.,                                          )
                                                  )
                 Plaintiffs,                      )
                                                  )
        v.                                        )        Civil Action No. 20-3031 (RCL)
                                                  )
 FEDERAL BUREAU OF PRISONS, et al.,               )
                                                  )
                 Defendants.                      )
                                                  )
                                                  )


                DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO
                ANSWER OR OTHERWISE RESPOND TO COMPLAINT

       Defendants Federal Bureau of Prisons (“BOP”), U.S. Department of Justice (“DOJ”), and

the U.S. Department of Health and Human Services (“HHS”), specifically the Centers for

Disease Control (“CDC”), by and through undersigned counsel, move pursuant to Federal Rule

of Civil Procedure 6(b)(1) for an extension of time of twenty-one (21) days, up to and including

December 16, 2020, to answer or otherwise respond to the Complaint in this matter.



                               BACKGROUND INFORMATION

       1.       Plaintiffs submitted separate Freedom of Information Act (“FOIA”) requests to

BOP, five DOJ components – the Bureau of Justice Statistics, Bureau of Justice Assistance,

National Criminal Justice Reference Center, Office of Justice Programs, Office of Legal

Counsel; and the CDC on April 29, 2020 and July 1, 2020. See Compl. ¶ 22.
            Case 1:20-cv-03031-RCL Document 12 Filed 11/20/20 Page 2 of 3




       2.       Plaintiffs filed this action under the FOIA on October 21, 2020. (ECF No. 1)

Service of the Complaint was effected on the U.S. Attorney on October 26, 2020. (ECF No. 10)

The current deadline to answer or otherwise respond to the Complaint is November 25, 2020.



                             BASIS FOR EXTENSION REQUEST

       3.       The undersigned counsel is working with agency counsels to gather background

information about each of the FOIA requests underlying this litigation in order to prepare an

accurate response to the Complaint. To date, the undersigned counsel has gathered all of the

information with respect to BOP and CDC. Additional time is sought to coordinate with the

five DOJ components to complete their inquiries into plaintiff’s FOIA requests and to provide

the undersigned counsel with the information needed to provide an accurate response to the

Complaint.



                         ADDITIONAL REQUIRED INFORMATION

       4.       This is Defendants’ first request for an extension of time to Answer or otherwise

respond to the Complaint.

       5.       Granting Defendants’ motion will not affect any other deadlines.

       6.       Pursuant to Local Civil Rule 7(m), the undersigned counsel reached out to

Plaintiff’s counsels who oppose this extension out of concern that the production of documents

will be delayed..

       WHEREFORE, based on the foregoing, Defendants respectfully request that the Court

grant this motion seeking an extension of time of twenty-one (21) days, up to and including


                                                 2
            Case 1:20-cv-03031-RCL Document 12 Filed 11/20/20 Page 3 of 3




December 16, 2020, to answer or otherwise respond to the Complaint. A proposed order is

attached.


Dated: November 20, 2020                  Respectfully submitted,

                                          MICHAEL R. SHERWIN
                                          Acting United States Attorney

                                          Daniel F. Van Horn
                                          Chief, Civil Division
                                          D.C. Bar #924092


                                          By: /s/ Kathleene Molen
                                          KATHLEENE MOLEN
                                          Assistant United States Attorney
                                          555 4th Street, N.W.
                                          Washington, District of Columbia 20530
                                          Telephone: (202) 803-1572
                                          Kathleene.Molen@usdoj.gov

                                          Counsel for Defendants




                                             3
